Interlocutory judgment of the Supreme Court, Rockland County, dated May 31, 1967, affirmed insofar as appealed from, with costs. No opinion. The pleadings are deemed amended so as to include Park Row. Associates, Phillips Construction Co., Inc., Dorald Engineering Co. and Phillips-Dorald (Joint Venture) as parties plaintiff. Respondents’ renewed motion to dismiss the appeal of certain of the defendants (renewed in respondents’ brief) denied. To the extent that these defendants were ordered to participate in an accounting and retransfer of property they are under a compulsion to do something and this is sufficient to give them an aggrieved status. We express no opinion as to what the Referee may ultimately decide should be the final form of relief among the parties. Beldock, P.' J., Christ, Hopkins, Benjamin and Munder, JJ., concur.